UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4759



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICKEY G. YOUNG,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James P. Jones, District Judge.
(CR-00-81)


Submitted:   May 18, 2001                  Decided:   June 18, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rickey G. Young, Appellant Pro Se. Rick A. Mountcastle, OFFICE OF
THE UNITED STATES ATTORNEY, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rickey G. Young appeals the district court’s orders denying

his pretrial motions to represent himself in association with other

counsel, to dismiss the indictment due to pre-indictment delay and

violation of the statute of limitations, and to discover evidence

of selective prosecution. We dismiss the appeal for lack of juris-

diction because the orders are not appealable.   This court may ex-

ercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).     The orders here appealed are

neither final orders nor appealable interlocutory or collateral

orders.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2